DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on June 27, 2022.  These drawings are unacceptable.  Figures 14 and 15 depict the frame (1) with X-ray backscatter inspection device (2) rotated in two different angular positions on the frame.  It is unclear from the figures how exactly the X-ray backscatter inspection device is rotated, as claimed in independent claims 1 and 12.  More specifically, it is unclear the direction in relation to the frame the device is being rotated, and the angle deviation is not taught in the disclosure.  In other words, the angle is the angular position of the device in relation to what element.  For example, looking at Figure 2, it is not known exactly the direction the X-ray backscatter inspection device (2) rotates.  There are no arrows to indicate the rotational movement to facilitate understanding of this claim limitation.
Claim Objections
Claim 12 is objected to because of the following informalities:  in line 17, it appears that “device” should be inserted after “X-ray backscatter inspection”.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  in each of lines 7, 8, 9, 10, 12, and 14, “X-ray backscatter device” should be “X-ray backscatter inspection device” to keep the terms consistent throughout the claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-5, and 7-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites, in part, “a second driving device, wherein the second driving device is configured to drive the X-ray backscatter inspection device to rotate around a direction of the movement of the X-ray backscatter inspection device on the track.”  As stated above in the objection to the drawings, this claim limitation is unclear.  How does something rotate around a direction of movement?  It is not known exactly the direction the X-ray backscatter inspection device rotates, because this is not depicted clearly in the drawings and is not described in the disclosure in such a way to facilitate understanding.  Due to this uncertainty, the metes and bounds of the claim are indeterminable.
Claims 2, 4-5, and 7-11 are rejected by virtue of their dependency on claim 1.
Independent claim 12 is rejected for reasons similar to the reasons for independent claim 1.
Claims 13-18 are rejected by virtue of their dependency on claim 12.
Claim 11 recites the limitation "the bottom" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites:
“The X-ray backscatter inspection method of claim 12, further comprising:
using the second driving device to keep a first angle of the X-ray backscatter device unchanged during movement of the X-ray backscatter device on the track, said first angle being an angle of the X-ray backscatter device around a direction of the movement of the movement;
using the second driving device to rotate the X-ray backscatter device by an angle to change the first angle to a second angle as the X-ray backscatter inspection device reaches a tail end of the track, said second angle being an angle of the X-ray backscatter inspection device around the direction of the movement different from the first angle;
and performing a next scanning, wherein the X-ray backscatter device moves from the tail end of the track to another end of the track.”

The claim as written is not understood.  It is not clear in which direction the X-ray backscatter device rotates.  It is not understood what is meant by “said second angle being an angle of the X-ray backscatter inspection device around the direction of the movement”.

    PNG
    media_image1.png
    456
    442
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    299
    586
    media_image2.png
    Greyscale

Figure 14 shows part of the frame, but it is not clear which part of the frame is depicted in relation to the frame in Figure 11.  It is also not clear exactly the direction the X-ray backscatter device rotates.  Depicting the rotational displacement of the device on the frame as shown in Figure 11 would be beneficial to understanding the exact direction of rotational displacement.
Claim 16 recites the limitation "the surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-5, and 7-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JURIE YUN whose telephone number is (571)272-2497. The examiner can normally be reached 10:30 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JURIE YUN/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        



November 30, 2022